  Case 2:19-cv-00411-CW Document 23 Filed 12/17/20 PageID.158 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH

EARL AL KALASHNIKOV,
                                                                   ORDER
                       Plaintiff,                            APPROVING OF AND
                                                            ADOPTING REPORT AND
v.                                                           RECOMMENDATION


GARY R. HERBERT, et al.,                                        Case No. 2:19-cv-411

                       Defendants.                             Judge Clark Waddoups



       On March 20, 2020, Plaintiff Earl Al Kalashnikov, proceeding in forma pauperis, filed a

pro se Amended Complaint (ECF No. 20) in this action against Defendants Gary E. Herbert,

Spencer Cox, Sean Reyes, Gail Miller, and Harris H. Simmons (“Defendants”). On June 3,

2020, and pursuant to the June 28, 2019 Order Referring Case (ECF No. 7), this action was

reassigned to Magistrate Judge Jared C. Bennett. (ECF No. 21). On December 12, 2020, Judge

Bennett issued a Report and Recommendation (ECF No. 22) (the “Report”) recommending that

this court dismiss Plaintiff’s Amended Complaint with prejudice.

       Pursuant to 28 U.S.C. § 636(b) and Rule 72(b) of the Federal Rules of Civil Procedure,

Plaintiff had fourteen (14) days to file objections to the Report. This deadline was explained in

the Report and the docket entry of the same. (See ECF No. 22). Plaintiff did not file objections

to the Report.

       After reviewing Plaintiff’s Amended Complaint together with the Report, the court

agrees that the Amended Complaint fails to “state any claims upon which relief can be granted.”

(ECF No. 22 at 14). As such, the court HEREBY APPROVES OF AND ADOPTS Judge

Bennett’s Report and Recommendation (ECF No. 22) and, pursuant to 28 U.S.C.
  Case 2:19-cv-00411-CW Document 23 Filed 12/17/20 PageID.159 Page 2 of 2




1915(e)(2)(B)(ii), DISMISSES Plaintiff’s Amended Complaint (ECF No. 20) WITH

PREJUDICE. The court DIRECTS the Clerk of Court to CLOSE the above-captioned civil

case.



        DATED this 17th day of December, 2020.



                                                 BY THE COURT:




                                                 Clark Waddoups
                                                 United States District Judge




                                                                                     2
